Citation Nr: 1700261	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  13-08 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the back.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to arthritis of the low back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to February 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was afforded a Travel Board hearing in April 2014.  A transcript of the testimony offered at the hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he injured his low back in service, when he slipped on some ice.  He relates his arthritis of the back to this incident, and he relates an acquired psychiatric disability to the arthritis of the low back.  

Following the Board's remand and the subsequent adjudication of the matters on appeal in a June 2014 Supplemental Statement of the Case, the Veteran submitted a VA Form 21-4142 (Authorization to Disclose Information to the Department Of Veterans Affairs (VA)) dated in May 2016.  The authorization provides for the release of treatment records from the Goldsboro Psychiatric Clinic.  No action has been taken on this release.  VA must make reasonable efforts to obtain records not in the custody of a Federal department or agency.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request, unless a follow-up request would be futile.  38 C.F.R. § 3.159(c)(1) (2015).  Upon remand, development should be undertaken to attempt to obtain these records, with any necessary assistance from the Veteran.  

In remanding the claims, the Board notes that the authorization pertains to the release of records for treatment of a psychiatric disability.  However, given the Veteran's contentions that his psychiatric disability is related to disability of the back, it is possible that records from the Goldsboro Psychiatric Clinic could yield records relevant to both disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Utilizing the May 2016 VA Form 21-4142, attempt to obtain records from the Goldsboro Psychiatric Clinic, and associate them with the claims file.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Then, after any further development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the him and his representative a Supplemental Statement of the Case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board







	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




